—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered August 19, 1994, which denied defendant insurer’s motion for summary judgment dismissing plaintiff insured’s complaint, unanimously affirmed, with costs.
The policy on which plaintiff sues does not define the meaning of "loss” as used in the clause requiring the insured to immediately notify the insurer of "a loss this policy may cover”, and, in the absence of such a definition, it cannot be said as a matter of law that plaintiff was required to give such notice to defendant when she was first advised by defendant frame shop that the work of art in question was missing, but *163was being searched for. In addition, we agree with the IAS Court that an issue of fact exists as to when plaintiff first knew, or should have known, that the work of art was not just missing but lost. Concur—Murphy, P. J., Rosenberger, Ellerin, Rubin and Nardelli, JJ.